DETAILED ACTION
Status of Application
Receipt of the response to the restriction/election requirement, filed on 12/22/2021, is acknowledged.  Applicant has elected without traverse the invention of Group I, claims 1-8 and 10-13, drawn to oral dosage forms comprising remdesivir and a lipid-based vehicle.  
Claims 1-8, 10-13, 21-24, 28-30, 32, 36 are pending in this action.  Claims 9, 14-20, 25-27, 31, 33-35 have been cancelled.  Claims 21-24, 28-30, 32, 36 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species and inventions, there being no allowable generic or linking claim.  Claims 1-8 and 10-13 are currently under consideration.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
This application, filed June 7, 2021, claims benefit of provisional U.S. Application No. 63/036,712, filed June 9, 2020.  

Inventorship
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Specification
The specification is objected to because of the following informalities:
The disclosure contains an embedded hyperlink and/or other form of browser-executable code (Pages 2, 10).  Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code.  MPEP 608.01.  Appropriate correction is required.
The data recited in Table A (Page 16) are unclear, because the concentration of lipophilic vehicle is shown as 200%-900%.  Appropriate correction is required.  
The use of the trademarks/trade names has been noted in this application, e.g., Kolliphore RH40, Cremophor RH (e.g., Pages 21-22).  It should be capitalized wherever it appears and be accompanied by the generic terminology.  Although the use of trademarks/trade names is permissible in patent applications, the proprietary nature of the trademarks/trade names should be respected and every effort made to prevent their the product X (a descriptive name) commonly known as Y (trademark)” is not permissible since such language does not bring out the fact that the latter is a trademark.  Language such as “the product X (a descriptive name) sold under the trademark Y” is permissible.  MPEP §608.01(v).  Further, it is noted that the trademarks/trade names are used to identify a source of goods, and not the goods themselves.  The formula or characteristics of the product may change from time to time and yet it may continue to be sold under the same trademark/trade name.  Thus, a trademark/trade name does not identify or describe the goods associated with the trademark/trade name.  Appropriate correction is required.
The specification comprises multiple acronyms without proper definition, e.g., TPGS, MCT (Pages 21-23).  The acronym should be given once in parenthesis after the first use of the full term, and then the acronym used alone thereafter if needed.  Appropriate correction is required.

Information Disclosure Statement
The information disclosure statement, filed 11/04/2021, is acknowledged and has been considered.  Please see the attached initialed PTO-1449.
The information disclosure statement fails to comply with 37 CFR 1.98(b)(5), which requires that each publication listed in an information disclosure statement must be identified by publisher, author (if any), title, relevant pages of the publication, date, and place of publication.  MPEP 609.05(a).  In the present case, examiner has considered all references filed by the applicant to expedite the prosecution.  However, the applicant is 

Claim Objections
Claims 1-5, 8, 10-11 are objected to because of the following informalities:  
Claim 1 comprises the typographic error “non- aqueous” that needs to be corrected to “non-aqueous” (see claims 6, 12).
It is suggested that in claim 2 the phrase “remdesivir is about 3% to about 30%” should be amended to “remdesivir is present in an amount ranging from about 3% to about 30%” for clarity.  Similar is applied to claims 3-5.  
Claims 8 and 11 comprise acronyms “MCM” and “TPGS”.  The acronym should be given once in parenthesis after the first use of the full term, and then the acronym is used alone thereafter if needed.  
Claim 10 comprises the typographic error “vehicle comprises of combinations with lipophilic surfactant” that needs to be corrected to “vehicle further comprises a lipophilic surfactant...” or as needed for clarity.  
Claim 11 comprises the typographic error “wherein the amphiphilic vehicle selected from” that needs to be corrected to “wherein the amphiphilic vehicle is selected from”. 
Appropriate correction is required.  

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 and 10-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “a lipid-based vehicle comprising a lipophilic vehicle, an amphiphilic vehicle, a non-aqueous hydrophilic vehicle, or combinations thereof” that is not clear.  In the present case, it is unclear what is understood as a vehicle – a compound OR some structural element, e.g., beads, granules, particles, micelles, etc.  Further, the alternatives (i.e., vehicles) that can be included into the claimed dosage form are not clearly delineated.  Should all of them be included OR at least one of them?  Clarification is required.  
Claim 6 recites the limitation “vehicle comprises a fatty acid, a medium chain glyceride,...” that is unclear, because alternatives that can be included into the claimed dosage forms are not clearly delineated.  Does this limitation imply that a dosage form should include all recited compounds?  Similar is applied to claims 7, 8, 12.  Applicant is advised to use a proper Markush group language
Claim 8 contains the trademark/trade name Capmul.  Where a trademark/trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112, second paragraph.  Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark/trade name cannot be used properly to identify any particular material or product.  A trademark/trade name is used to identify a source of goods, and not the goods themselves.  The formula or characteristics of the product may change from time to time and yet it may continue to be sold under the same trademark/trade name.   Thus, a trademark/trade name does not identify or describe the goods associated with the trademark/trade name.  Similar is applied to the term “Miglyol” that is a product name.  Further, it is noted that the acronym “MCM” is not defined by the specification and/or claims.  Therefore, the scope of claim 8 is unclear.  Clarification is required.  
Regarding claim 10, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  MPEP § 2173.05(d).  Clarification is required.
In claims 10 and 11 different vehicles, i.e., the lipophilic vehicle (claim 10) and amphiphilic vehicle (claim 11) are defined by the same compounds, i.e., “sorbitan esters” that is unclear.  Clarification is required.  
Claim 13 recites the limitation “capsule starts to dissolve above pH 5”.  In the present case, it is noted that claim 13 does not teach any materials (i.e., a coating) that cause said result, but attempts to serve that function (i.e., dissolution of capsule) by defining a result.  Claiming a result without reciting what materials produce that result is 
Claims 2-5, 8 and 11 are rejected as being dependent on rejected independent claim 1 and failing to cure the defect.

Claim Rejections - 35 USC § 102(a)(2)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-6, 8 and 10-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Maggio, US 2020/0360292 (priority date 05/16/2019; pub.date 11/19/2020).

    PNG
    media_image1.png
    198
    240
    media_image1.png
    Greyscale
Maggio teaches oil-soluble drug containing compositions that can be in form of enteric coated capsules suitable for oral delivery (Title; Abstract; Claims 6, 7; Para. 0002, 0084, 0095 as applied to claim 1) and may include remdesivir (shown on the right) as an antiviral compound/drug, wherein the drug is dissolved in a pharmaceutically acceptable carrier that can be present, e.g., in an amount of 30-95 wt% (Claims 1-2, 59-60; Para. 0012, 0036-0042 as applied to claims 1, 3).  Maggio further teaches that said carrier may include:
vegetable oil, e.g., corn oil, avocado oil, soybean oil, etc., identified in the instant application as a lipophilic vehicle (Claim 10; Para. 0025, 0054, 0089 as applied to claim 1, 6);
(ii) tocophersolan, i.e., vitamin E TPGS, identified in the instant application as a amphiphilic vehicle, that can be present in an amount of 30-95 wt% (Claim 10; Para. 0042, 0053, 0063 as applied to claims 1, 4, 11);
(iii) alcohols such as ethanol, propylene glycol, identified in the instant application as a non-aqueous hydrophilic vehicle, that can be present in an amount of 10-70 wt% (Claim 13; Para. 0028, 0042, 0055, 0056, 0064, 0067, 0076 as applied to claims 1, 5, 12).
Maggio also teaches that said compositions may include Miglyol (Claim 12; Para 0027, 0054 as applied to claim 8); sorbitan esters such as sorbitan monolaurate, sorbatan monostearate, sorbitan monooleate, etc. as a surfactant (Para. 0029 as applied to claims 10, 11); polyethylene glycol, diethylene glycol monoethyl ether (Claim 12; Para. 0054, 0064, 0067, 0089 as applied to claim 12).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Maggio, US 2020/0360292 (priority date 05/16/2019; pub.date 11/19/2020, in view of Sommadossi et al., US 2021/0275563 (priority date ; hereinafter referred to as Sommadossi), Schinazi et al., US 2021/0008150 (priority date 06/05/2019; hereinafter referred to as Schinazi).
The teaching by Maggio is outlined above.  Maggio does not specifically teach the use of fatty acids as recited in claim 7, and also does not teach the capsule dissolve at above pH 5 (claim 13).   

    PNG
    media_image2.png
    199
    380
    media_image2.png
    Greyscale
Sommadossi teaches dosage forms comprising purine nucleotide phosphoramidates (shown on the right) or a pharmaceutically acceptable salt thereof in an effective amount for the treatment of the COVID-19 in a human in need thereof (Abstract), wherein said dosage forms can be in form of enteric coated tablets, capsules, etc. to enhance bioavailability of the active compounds for an oral route of administration (Para. 0087, 0252, 0253, 0259).  To this point, Sommadossi teaches that said dosage forms comprising said structural analogs of remdesivir may include polyethylene glycol, propylene glycol (i.e., a non-aqueous hydrophilic vehicle); fatty acid such as a palmitic acid or oleic acid, olive oil, corn oil, cotton seed oil, and sunflower seed oil (i.e., a lipophilic vehicle); sorbitan esters such as monolaurate, trioleate, and/or vitamin E TPGS (i.e., an amphiphilic vehicle; Para. 0288, 0290, 0303).  Regarding the inherent property of the claimed capsules, i.e., starts to dissolve above pH 5 (Claim 13), it is noted that Sommadossi teaches that the dosage form may be coated with (i) a functional coating for controlling/providing desired release properties of the total composition; and/or (ii) non-
Schinazi teaches oral formulations that can be used for treatment coronavirus, picornavirus, and/or hepeviridae virus infection in human subjects, may include such antiviral agent as remdesivir (Abstract; Para. 0339, 0343), and can be enclosed in enteric coated capsules (Para. 0437, 0438).  Schinazo teaches that said formulations may include vegetable oils, polyethylene glycols, glycerine, propylene glycol (Para. 0440, 0468); fatty acids as permeation enhances (Para. 0449);  stearic acid, sorbitan esters (Para. 0465). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try/use/include fatty acids as taught by Sommadossi and Schinazi in compositions taught by Maggio, because it is a because it is prima facie obvious to combine compositions, each of which is taught by the prior art to be useful for the same purpose, in order to form a composition to be used for the very same purpose.  MPEP 2144.06.  In the present instance, the cited prior art teaches the compositions including remdesivir or structural analogs thereof that can be used for treatment viral infections.  It also would have been obvious to one of ordinary skill in the art to control/optimize enteric coating composition, because cited prior art by Sommadossi teaches that said approach can be used for enhancing bioavailability of the active compounds for an oral route of administration and/or for providing dosage forms with desired drug release properties. 
With regard to the remdesivir concentrations as instantly claimed (Claim 2), it is noted that differences in experimental parameters such as concentration of compounds e.g., determining an effective concentration of an active agent for providing effective treatment) is deemed merely a matter of judicious selection and routine optimization, which is well within the purview of the skilled artisan.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  

Conclusion
No claim is allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA V. TCHERKASSKAYA whose telephone number is (571)270-3672. The examiner can normally be reached 9 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 


/OLGA V. TCHERKASSKAYA/
Examiner, Art Unit 1615

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615